

115 S16 IS: Federal Reserve Transparency Act of 2017
U.S. Senate
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 16IN THE SENATE OF THE UNITED STATESJanuary 3, 2017Mr. Paul (for himself, Mr. Barrasso, Mr. Blunt, Mr. Gardner, Mr. Grassley, Mr. Heller, Mr. Lee, Mr. Portman, and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require a full audit of the Board of Governors of the Federal Reserve System and the Federal
			 reserve banks by the Comptroller General of the United States, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Federal Reserve Transparency Act of 2017.
		2.Audit reform and transparency for the board of governors of the federal reserve system
 (a)In generalNotwithstanding section 714 of title 31, United States Code, or any other provision of law, the Comptroller General of the United States shall complete an audit of the Board of Governors of the Federal Reserve System and the Federal reserve banks under subsection (b) of such section 714 within 12 months after the date of the enactment of this Act.
			(b)Report
 (1)In generalNot later than 90 days after the audit required pursuant to subsection (a) is completed, the Comptroller General—
 (A)shall submit to Congress a report on such audit; and (B)shall make such report available to the Speaker of the House, the majority and minority leaders of the House of Representatives, the majority and minority leaders of the Senate, the Chairman and Ranking Member of the committee and each subcommittee of jurisdiction in the House of Representatives and the Senate, and any other Member of Congress who requests the report.
 (2)ContentsThe report under paragraph (1) shall include a detailed description of the findings and conclusion of the Comptroller General with respect to the audit that is the subject of the report, together with such recommendations for legislative or administrative action as the Comptroller General may determine to be appropriate.
 (c)Repeal of certain limitationsSubsection (b) of section 714 of title 31, United States Code, is amended by striking the second sentence.
			(d)Technical and conforming amendments
 (1)In generalSection 714 of title 31, United States Code, is amended— (A)in subsection (d)(3), by striking or (f) each place such term appears;
 (B)in subsection (e), by striking the third undesignated paragraph of section 13 and inserting section 13(3); and (C)by striking subsection (f).
 (2)Federal Reserve ActSubsection (s) (relating to Federal Reserve Transparency and Release of Information) of section 11 of the Federal Reserve Act (12 U.S.C. 248) is amended— (A)in paragraph (4)(A), by striking has the same meaning as in section 714(f)(1)(A) of title 31, United States Code and inserting means a program or facility, including any special purpose vehicle or other entity established by or on behalf of the Board of Governors of the Federal Reserve System or a Federal reserve bank, authorized by the Board of Governors under section 13(3), that is not subject to audit under section 714(e) of title 31, United States Code;
 (B)in paragraph (6), by striking or in section 714(f)(3)(C) of title 31, United States Code, the information described in paragraph (1) and information concerning the transactions described in section 714(f) of such title, and inserting the information described in paragraph (1); and
 (C)in paragraph (7), by striking and section 13(3)(C), section 714(f)(3)(C) of title 31, United States Code, and and inserting , section 13(3)(C), and.